Citation Nr: 0908043	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  03-27 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for residuals of 
frostbite of the feet.

2.  Entitlement to a rating in excess of 40 percent for the 
residuals of a lumbar spine fracture.

3.  Entitlement to a total disability rating due to 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
August 1945 to January 1947 and from September 1950 to May 
1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by the 
Philadelphia, Pennsylvania, Regional Office and Insurance 
Center (RO) of the Department of Veterans Affairs (VA).  In 
November 2005, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript of that hearing is of record.  The case was 
remanded for additional development in February 2006 and May 
2008.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for residuals 
of frostbite of the feet is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue addressed in this decision was 
obtained.

2.  The Veteran's residuals of a lumbar spine fracture are 
manifested by no more than severe lumbosacral strain, severe 
lumbar spine motion, or forward flexion of the thoracolumbar 
spine to 30 degrees or less, including as a result of pain 
and dysfunction.

3.  The persuasive evidence of record does not demonstrate 
the veteran is unemployable as a result of his service-
connected disability.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for the 
residuals of a lumbar spine fracture have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5237, 5243, 5292, 5293, 5295 
(before and after September 23, 2003).

2.  The criteria for a total disability rating based on 
individual unemployability have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 3.340, 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the Veteran by 
correspondence dated in February 2002, November 2002, May 
2004, March 2006, and May 2008.  Those letters notified the 
Veteran of VA's responsibilities in obtaining information to 
assist in completing his claims and identified the Veteran's 
duties in obtaining information and evidence to substantiate 
his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  
The Board also notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008, removing the sentence in subsection 
(b)(1) stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in September 2006.  

For an increased-compensation claim, the VCAA requires VA to 
notify the claimant that to substantiate a claim, the medical 
or lay evidence must show a worsening or increase in severity 
of the disability, and the effect that such worsening or 
increase has on the claimant's employment and daily life.  
See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  An additional notice 
as to these matters was provided in May 2008.

The notice requirements pertinent to the issue addressed in 
this decision have been met and all identified and authorized 
records relevant to the matter have been requested or 
obtained.  Further attempts to obtain additional evidence 
would be futile.  The Board finds the available medical 
evidence is sufficient for an adequate determination.  There 
has been substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.



Factual Background

Service treatment records include a January 1947 separation 
examination report noting the Veteran sustained a fracture to 
the back in August 1946.  A radiologic report revealed there 
was no observable bony displacement or fracture line and that 
there was no evidence of arthritic change.  

Received in September 1994 was the Veteran's claim for 
service connection for several disabilities, including a 
broken back.  It was indicated on the form that that veteran 
was in receipt of Social Security Administration benefits.  
He was 67 years old at the time he submitted his application.

On VA examination in April 1995, the Veteran complained of 
low back pain that had persisted since service and that was 
aggravated by damp, cold weather.  He stated he was unable to 
sit for prolonged periods and that he experienced shooting 
pains down the right leg.  He reported he had difficulty with 
functional activities in lifting more than 10 pounds, in 
bending, and in walking any distance.  He stated he wore a 
back brace as needed.  It was also noted that he had 
sustained three strokes and a recent heart attack that caused 
dizziness and difficulty standing.  Following the 
examination, the examiner's assessment included residuals of 
fracture of the lumbosacral spine and traumatic degenerative 
joint disease.  An April 1995 radiology service report noted 
minimal degenerative changes of the lumbar spine with no 
evidence of bony trauma or other significant abnormality.

Following an April 1995 VA neurology examination, the 
examiner's impression was right L5 radiculopathy associated 
with a low back problem, but it was noted that no low back 
films were available for review.  The examiner also noted 
plans to order additional studies to rule out disc herniation 
or foraminal stenosis.  There is no indication the examiner 
reviewed the claims file or any subsequent studies.

An April 1995 general medical examination report noted the 
Veteran was unemployed, but that he reported he had been 
employed as a manager at a Veterans home from 1988 to 1994 
and that he had worked as a bus driver from 1967 to 1987.  He 
also reported that he was diabetic and that he had been 
treated for carcinoma of the stomach.  He stated he had a 
stroke in March 1994 that left him with some left-sided 
hemiparesis and that he had been treated approximately one 
month earlier for a heart attack.  The examiner noted the 
Veteran complained of pain, but that there was no definite 
limitation of motion.  The diagnoses included history of a 
back injury in 1946.

Service connection was established for the residuals of a 
fracture of the lumbar spine in a May 1995 rating decision.  
A 20 percent rating was assigned.  

Received on October 21, 1996, was the Veteran's request for 
an increased rating for his low back disorder.  A March 1997 
rating decision granted an increased 40 percent rating for 
the Veteran's residuals of lumbar spine fracture.  The rating 
was based on the results of VA outpatient treatment records 
dated from May 1995 to November 1996, and the report of a 
December 1996 VA medical examination that showed severe 
limitation of motion of the lumbar spine.  An effective date 
was assigned from October 21, 1996.  

On VA neurology examination in April 1997 the Veteran 
complained of life-long low back pain that was presently 
centered in the mid low back radiating into the tailbone.  
The pain did not radiate down the legs.  He described the 
pain as constant and aggravated by movement and prolonged 
sitting or standing.  It was also noted that he had diabetes 
mellitus and that his feet had been numb for approximately 
one year.  An examination revealed decreased pin and light 
touch sensation to the ankles.  Ankle jerks were absent and 
knee jerks were trace.  The examiner noted abnormal findings 
on an April 1997 MRI of the lumbar spine with degenerative 
changes to all discs and most severe at L4-5 and L5-S1.  At 
L4-5 there was a very broad, shallow posterior bulge that 
caused mild bilateral nerve root canal stenosis, but there 
was no evidence of significant stenosis.  The examiner noted 
that plain films of the thoracic spine were planned for 
evidence of an old fracture.  The diagnosis was numbness of 
the feet not due to the back disorder, but rather to 
diabetes.  

Received in June 2001, was the veteran claim, in pertinent 
part, for an increased rating for his back disorder.

VA treatment records dated in November 2001 show the Veteran 
had been referred to the chronic pain evaluation clinic for 
management of chronic pain in the cervical and lumbar spines.  
It was noted that he reported the major source of pain was in 
the lower lumbar spine which he described as an aching pain 
with tenderness.  He estimated his pain at two on a ten point 
scale and stated his pain at worst was at the level of six.  
He reported his pain was almost completely relieved by 
medication, but that it interfered with his activities of 
daily living, walking, and mood.  The examiner noted positive 
trigger points in the midline lumbar spine and paraspinal 
musculature.  Motor strength was 4+/5, diffusely, and 
reflexes were symmetric.  There was decreased sensation to 
light touch and pinprick in the feet.  The diagnoses included 
myofascial pain in the low back.  

On VA spine examination in February 2002 the Veteran 
complained of low back pain that had persisted since active 
service and that had limited his ability to do strenuous 
work.  He stated the pain had gradually increased and was 
present almost all the time.  It was relieved somewhat by 
rest and was increased by strenuous activity.  The pain did 
not radiate to the lower extremities.  The examiner noted the 
Veteran walked without a specific limp and that he stood with 
a kypholordotic posture.  Range of motion studies revealed 
flexion to 50 degrees, extension to 10 degrees, lateral 
bending to each side to 20 degrees, and rotation to each side 
to 30 degrees.  There was pain at all extremes of motion.  
The pelvis was level with no leg length discrepancy.  There 
was no definite paravertebral muscle spasm.  There was 
tenderness over the lumbosacral level in the midline, but 
essentially full motion in the lower extremities.  There was 
pain on straight leg raise testing at 70 degrees while 
sitting and supine.  Deep tendon reflexes were hypoactive, 
bilaterally.  There was no specific motor weakness.  Sensory 
examination revealed patchy areas of hyper and hip algesia 
over the lower extremities.  There was one inch of right calf 
atrophy.  X-rays revealed moderate degenerative change 
greatest in the lumbosacral area.  The diagnoses included 
lumbar spondylosis at multiple levels that were moderately 
advanced.  

A December 2002 VA examination report noted that the claims 
file was not available for review, but that the Veteran 
provided a history of his injury and complained of worsening 
low back pain.  He reported he had back pain with activity 
and that he experienced a dull back pain with cold, damp 
weather or prolonged standing or walking.  He stated he could 
not bend, could not walk more than 200 feet without increased 
back pain, and could not stand more than 15 minutes without 
back discomfort.  The pain was described as localized in the 
lumbosacral area and that it radiated diffusely to the hips 
and knees.  The examiner noted a review of VA treatment 
records also revealed significant other medical problems.  

Examination revealed mild flattening of the lumbar curve and 
mild to moderate thoracic kyphosis.  There was tenderness to 
palpation of the paraspinal muscles of the lumbosacral spine 
and above the spinal process at L5-S1.  There was apparent 
muscle spasm with palpation.  Painless active range of motion 
revealed forward flexion to 50 degrees, extension to 10 
degrees, bending to the right to 12 degrees, bending to the 
left to 12 degrees, rotation right to 20 degrees, and 
rotation left to 20 degrees.  There was no apparent sensory 
deficit in any dermatome in the lower extremities, but there 
was decreased light touch sensation below the knees secondary 
to vascular disease.  There was good minus weakness of the 
extensor hallucis longus muscles.  Straight leg raise testing 
revealed back pain and discomfort at 45 degrees, bilaterally.  
It was noted the Veteran walked with a straight cane held on 
the right side and that walking distances more than 200 to 
300 feet resulted in discomfort and a mild antalgic gait.  X-
rays in February 2002 revealed grade I retrolisthesis at L5 
with respect to S1.  There was a small anterior osteophyte 
formation visualized at the L4 and L5 vertebrae and a loss of 
disc height at L4-5.  The diagnoses included traumatic 
degenerative disc disease, degenerative spurring of the 
lumbar spine, and lumbosacral spondylolisthesis.  The 
examiner noted that due to his multiple medical problems, 
specifically peripheral vascular disease of the lower 
extremities combined with a back disorder, the Veteran was 
not able to perform any productive job.  

VA examination in December 2003 included a diagnosis of 
degenerative spine disease of the lumbosacral region.  The 
Veteran complained of back pain on a visual analog scale of 
10/10.  He reported that initially he did not have any leg 
symptoms.  The examiner noted that a review of the claims 
file revealed that various practitioners had stated there was 
no correlation between the back injury and the lower 
extremity symptoms.  Physical examination revealed the 
Veteran walked with a slow, somewhat antalgic gait, and used 
a single point cane.  On lumbosacral range of motion forward 
flexion was to 45 degrees, extension was to 10 degrees, and 
side bending was to 25 degrees.  There was tenderness to 
palpation over the right lumbosacral paraspinal muscles, but 
no tenderness over the posterior spinous processes or the 
left paraspinal muscles.  There was hyperflexia in the lower 
extremities.  Motor strength was 3+/5 in the knees.  There 
was some weakness with dorsiflexion and plantar flexion at 
the ankles at approximately 3/5.  There was no response and 
no sensation to monofilament testing above the knee nor to 
the distal lower extremities and feet.  X-rays revealed mild 
degenerative changes and a stable appearance of the lumbar 
spine with no acute bony abnormality or evidence of 
malalignment.  

At his personal hearing in November 2005 the Veteran 
testified that he experienced times when he was unable to 
straighten his back.  He stated he had been provided a back 
brace that relieved, but did not cure, his back pain.  He 
estimated his average pain level as eight to nine on a ten 
point scale and that sometimes his feet were frozen with 
symptoms running to his back that required he just sit down 
because he would fall if he tried to walk.  He reported he 
was unable to bend over or sit in a bathtub.  He testified 
that he had worked in management for a security firm for 44 
years and had been a constable.  He stated that his VA care 
provider told him he was too old to work and noted that he 
had vision problems, but also that he might be able to work 
in an office.  The Veteran reported that he was currently 
working as a VA hospital volunteer answering the telephones 
and helping in the activity center.

On VA examination in April 2007, the Veteran complained of 
pain sometimes at the level of eight or nine on a ten point 
scale and stated he had difficulty lying on his side or on 
his back.  He reported he did not presently have back pain, 
but that sometimes he had flare-ups that were so severe he 
had to slouch in his chair.  He also stated that walking with 
a cane helped.  He stated that occasionally the pain radiated 
into the legs and the feet with a pins and needles feeling to 
the skin.  He reported he did not experience any episodes of 
low back pain that required bed rest.  It was noted he had 
previously worked as a manager and was last employed in 
approximately 1989, but that he did volunteer work at the 
medical center at least six hours per day.  

The examiner noted the Veteran was able to get up from his 
chair in the waiting room, but with difficulty.  He walked 
using a straight cane taking short, wide steps.  His posture 
was markedly stooped and he leaned to the right.  It was 
noted he reported his left leg had been weak since his 
stroke.  The examiner also noted he could not maintain 
balance on one extremity at a time and that he could not 
balance well without his cane for any length of time.  He was 
able to don and doff his shoes, but could not remove his 
Jobes (Jobst) stockings.  He was able to get on and off the 
examination table with utmost difficulty, especially when 
changing from the supine to sitting or sitting to standing 
positions, and he complained of feeling dizzy.  An 
examination of the spine revealed marked thoracic kyphosis 
and marked loss of lumbar lordosis.  There was no paraspinal 
tenderness, but there was marked generalized muscle atrophy, 
especially around the shoulder girdles.  Range of motion 
studies revealed flexion to 30 degrees with marked discomfort 
throughout the range of motion.  Repetitive motion four times 
revealed flexion to 30 degrees with moderate discomfort at 
that level.  Extension was to 0 degrees; however, it was 
noted that upon arising he was able to stretch backward by 10 
degrees with moderate to severe discomfort.  Lateral flexion 
was to 15 degrees, bilaterally, and repetitive motion was 
inconsistent from 10 to 15 degrees.  Rotation and repetitive 
backward extension motions were not possible.  Sensory 
function was markedly diminished in a glove and stocking 
fashion up to the knees, bilaterally, and in a patchy 
distribution to the posterior thighs.  Straight leg raise 
testing was negative, but for radicular symptoms he had 
moderate discomfort in the lower back and marked bilateral 
hamstring tenderness and tightness.  Manual muscle strength 
was in the fair plus range, but could not be performed in 
isolated muscle groups due to his inability to understand and 
perform the individual motions.  Deep tendon reflexes were 
hyperreflexic, but no pathologic reflexes were noted.  

The examiner stated that it was obvious that the Veteran had 
a moderate to severe loss of lumbar spine motion, but that he 
could not give details of flare-ups.  There were multiple 
balance problems in the lower extremities that were mainly 
due to diabetic peripheral neuropathy, old cerebrovascular 
accident, and peripheral vascular disease.  There was 
generalized weakness in terms of a loss of endurance, but the 
extent of etiology due to the low back disorder could not be 
determined since his other medical problems were significant 
enough to cause these problems.  It was noted that the extent 
to which fatigue was caused by the low back disorder could 
not be differentiated or prorated.  The examiner noted the 
Veteran had previously been deemed unemployable.  The 
diagnoses included lumbosacral spine degenerative disc 
disease and degenerative joint disease of the lumbosacral 
spine. 

On VA examination in August 2008 the Veteran reported that he 
was not taking any medication for his low back pain and that 
he had not used a back brace for approximately 10 to 15 
years.  He stated he had a walker he used at home, but that 
for long distances he used a scooter.  He stated that while 
sitting in a straight chair he had no back pain.  He reported 
it was most difficult for him to lay down and that when he 
did so he had to use several pillows.  He denied any present 
low back pain.  It was noted he was unable to give any 
particular information concerning radicular symptoms, but 
that he stated his legs burned and were painful all the time 
and that his toes and feet were numb.  He also stated that he 
had a loss of balance because of his diabetes.  He denied any 
severe episodes of severe lower back pain that required 
physician-prescribed or self-prescribed bed rest.  He denied 
any bowel or bladder incontinence or dysfunction, except for 
occasional constipation.  He stated he did not use any other 
physical modalities for pain, but that in the past he had 
used a TENS unit and a heating pad.  He could not provide any 
information regarding flare-ups or any particular activities 
that caused aggravation of low back pain.  The examiners, two 
physicians board certified in physical medicine and 
rehabilitation, noted the Veteran was a poor historian and 
that a review of treatment records indicated he had been 
rarely seen for back pain exclusively.

The examiners also noted the Veteran came in using a scooter, 
but that he was able to park the scooter and walk about 15 
feet into the examination room.  In the examination room he 
needed minimal assistance from the furniture for balance and 
was able to sit and initially rise from a chair, but that 
after several times he needed minimal assistance to push up 
from the chair, mainly due to age.  He did not have any 
difficulty donning and doffing his shirt, undershirt, shoes, 
and socks, but he did so extremely slowly.  He did not have 
any loss of balance while standing, but he walked with a 
wide-based gait and sometimes with a steppage pattern.  He 
was able to get on and off the examination table without 
difficulty, only very slowly.  He had marked difficulty lying 
down in the supine position and complained of moderate to 
severe lower back pain in the mid-lumbar area.  Posture was 
normal for age with a mild loss of lumbar lordosis and mild 
thoracic kyphosis.  There was no tenderness in the lumbar or 
lower thoracic areas, no tenderness over the sacroiliac 
joints or hips, no evidence of muscle spasm, and no 
tenderness in the paravertebral muscles.  He was able to 
maintain an erect posture upon advising.  

Range of motion studies revealed flexion to 30 degrees, but 
after repeated motion flexion was only to 20 degrees.  The 
Veteran denied pain, but stated he always felt dizzy when 
moving around.  There were no complaints of pain upon coming 
back to erect posture.  Extension was to 10 degree with 
apparent moderate to severe discomfort throughout the range 
of motion.  Repetitive motions remained the same without 
additional complaints.  Lateral flexion and rotation could 
not be tested due to complaints of pain, dizziness, and 
balance problems.  The examiners noted that his inability to 
perform rotation was due to thoracic kyphosis and advancing 
age.  Deep tendon reflexes were 2+ in the knees and absent in 
the ankles.  Pinprick identification was absent in the lower 
extremities up to the knees.  There was no obvious muscle 
atrophy of the lower extremity muscles.  Straight leg raise 
tests at 70 degrees did not indicate any radicular symptoms, 
but he complained of pain ipsilaterally.  He was not able to 
raise the legs in the supine position, but was able to do so 
in the sitting position.  Once elevated passively he was able 
to maintain elevation of the right lower extremity without 
difficulty.  It was noted the left lower extremity could be 
maintained at 45 degrees, which indicated slight weakness.  
Radicular symptoms were denied.  Manual muscle strength was 
good plus in the lower extremities including hip flexion, hip 
abduction, knee extension, knee flexion, ankle dorsiflexion, 
and plantar flexion.  The examiners noted this was considered 
normal for the Veteran's age and all his other medical 
problems and that any abnormality was not due to neurological 
deficits or sciatica.  There was no evidence of foot drop and 
no evidence of neurologic deficits due to a low back disorder 
or radiculopathy either by subjective complaints or physical 
examination.  Loss of ankle reflexes were most likely due to 
diabetes and old age.  There were no pathologic reflexes 
noted.  Proprioception was impaired in the lower extremities, 
but the examiners noted this was due to his long-standing 
diabetes mellitus.  There was no evidence of sciatic 
neuropathy or any other lumbosacral neuropathy based upon 
history, physical examination, or recent radiologic reports.  

The examiners also noted that the Veteran was independent in 
activities of daily living, but that he transferred slowing 
and ambulated with a wheeled walker for short distances.  For 
long distances, he used power mobility equipment, but he was 
able to walk to his scooter and stand on the platform without 
any assistance or loss of balance.  He could maneuver the 
scooter in tight areas without difficulty.  He had severe 
limitation of lumbosacral spine motion due to degenerative 
joint disease and chronic low back pain and that motion could 
be further decreased during flare-ups, but that the extent of 
further loss due to pain could not be determined.  Endurance 
was obviously limited, but it was unlikely due to the low 
back disorder.  It was noted that the Veteran had worked 
until the age of 62 in spite of his complaints of back pain 
since 1946 and that he had multiple other medical problems 
including diabetic peripheral neuropathy, diabetes, 
peripheral vascular disease, peripheral arterial disease, 
coronary artery disease, and multiple episodes of 
cerebrovascular accidents.  The examiners stated that all of 
these disorders contributed to the loss of endurance and 
weakness rather than the lower back disorder.  

It was also noted that the Veteran's present episodes of 
weakness or loss of endurance were due to other medical 
disorders and were not exclusively due to the low back 
disorder.  The examiners stated that during episodes of 
flare-ups of severe pain there could be limitations in 
endurance, but that the Veteran did not describe a history of 
any such episodes.  It was noted his problems with 
coordination and balance were related to diabetic peripheral 
neuropathy, previous strokes, and poor vision and that his 
low back disorder was not etiologically responsible for his 
fatigue.  The examiners also noted that after coming out of 
the examination room and while sitting on his scooter the 
Veteran was able to twist to his left side and continue 
conversation with the examiners without apparent discomfort.  
They noted radiological reports of the lumbosacral spine did 
not indicate any segmental instability or spondylolisthesis.  
The effect of his low back pain on his day to day sedentary 
activities was considered to be minimal and his nonservice-
connected disabilities and advancing age were considered to 
be directly responsible for his inability to obtain or 
maintain gainful employment.  It was noted that during his 
career the Veteran had performed only light duty activities 
and that his present lower back disorder would not interfere 
with light duty activities if he were to obtain or maintain 
gainful employment, but that during flare-ups he would need 
intermittent rest during these activities.  The diagnoses 
included degenerative disc disease of the lumbosacral spine, 
degenerative joint disease of the lumbosacral spine, and 
chronic low back pain.  

The examiners further found that the present opinion was not 
inconsistent with the December 2002 VA examiner's opinion 
that the Veteran's inability to perform any productive job 
was due to his multiple medical problems combined with his 
back disorder.  It was noted that the December 2002 
examination did not identify any obvious radicular symptoms 
and that the neurologist's opinion clearly indicated that 
neuropathy was related to diabetes and was not due to the low 
back disorder.  In conclusion, the examiners found the 
Veteran was unemployable due to all of his medical problems 
and not due to his low back disability.

In correspondence dated in February 2009 the Veteran's 
representative asserted, in essence, that the August 2008 VA 
medical opinion had failed to adequately address the issue of 
employability.  It was noted that the opinion should have 
addressed the question of whether or not the low back 
disorder played a significant role in his unemployability.

Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2008).

The Court has held that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Separate compensable 
evaluations may be assigned for separate periods of time if 
such distinct periods are shown by the competent evidence of 
record during the appeal, a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2008).  

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2008).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2008).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2008).

During the pendency of this appeal, the criteria for 
intervertebral disc disease, 38 C.F.R. § 4.71a, Diagnostic 
Code 5293, were revised effective September 23, 2002.  See 67 
Fed. Reg. 54,345 (Aug. 22, 2002).  The remaining spinal 
regulations were amended and the diagnostic codes renumbered 
in September 2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003).  
Where the law or regulations governing a claim are changed 
while the claim is pending the version most favorable to the 
claimant applies (from the effective date of the change), 
absent congressional intent to the contrary.

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003); 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2008)

5285
Vertebra, fracture of, residuals:
Ratin
g

With cord involvement, bedridden, or requiring 
long leg braces Consider special monthly 
compensation; with lesser involvements rate for 
limitation of motion, nerve paralysis.
100

Without cord involvement; abnormal mobility 
requiring neck brace (jury mast)
60

In other cases rate in accordance with definite 
limited motion or muscle spasm, adding 10 
percent for demonstrable deformity of vertebral 
body.


NOTE: Both under ankylosis and limited motion, 
ratings should not be assigned for more than 
one segment by reason of involvement of only 
the first or last vertebrae of an adjacent 
segment.

38 C.F.R. § 4.71a, Diagnostic Code 5285 (effective prior to 
September 26, 2003).

5289
Spine, ankylosis of, lumbar:
Ratin
g

Unfavorable
50

Favorable
40
38 C.F.R. § 4.71a, Diagnostic Code 5289 (effective prior to 
September 26, 2003).

5292
Spine, limitation of motion of, lumbar:

Severe
40

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5292 (effective prior to 
September 26, 2003).

5293
Intervertebral disc syndrome:

Pronounced; with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or 
other neurological findings appropriate to site of 
diseased disc, little intermittent relief
6
0

Severe; recurring attacks, with intermittent relief
4
0

Moderate; recurring attacks
2
0

Mild
1
0

Postoperative, cured
0
38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective prior to 
September 23, 2002).

5295
Lumbosacral strain:

Severe; with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of 
the above with abnormal mobility on forced motion
4
0

With muscle spasm on extreme forward bending, loss 
of lateral spine motion, unilateral, in standing 
position
2
0

With characteristic pain on motion
1
0

With slight subjective symptoms only
0
38 C.F.R. § 4.71a, Diagnostic Code 5295 (effective prior to 
September 26, 2003).

Effective September 23, 2002, the rating criteria for 
intervertebral disc syndrome was revised as follows:

5293
Intervertebral disc syndrome:
Evaluate intervertebral disc syndrome (preoperatively 
or postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec.  4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever 
method results in the higher evaluation.

With incapacitating episodes having a total duration of 
at least six weeks during the past 12 months.

60
With incapacitating episodes having a total duration of 
at least four weeks but less than six weeks during the 
past 12 months.

40
With incapacitating episodes having a total duration of 
at least two weeks but less than four weeks during the 
past 12 months.

20
With incapacitating episodes having a total duration of 
at least one week but less than two weeks during the 
past 12 months.

10
Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that 
are present constantly, or nearly so.
Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurologic disabilities 
separately using evaluation criteria for the most 
appropriate neurologic diagnostic code or codes.
Note (3): If intervertebral disc syndrome is present in 
more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, evaluate each 
segment on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.
38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective prior to 
September 26, 2003).

The renumbered and amended criteria for disabilities of the 
spine effective September 26, 2003, are as follows:

The Spine
5235
Vertebral fracture or dislocation
General 
Rating 
Formula
5236
Sacroiliac injury and weakness

5237
Lumbosacral or cervical strain

5238
Spinal stenosis

5239 
   
Spondylolisthesis or segmental 
instability     

5240
Ankylosing spondylitis

5241 
   
Spinal fusion    

5242
Degenerative arthritis of the spine 
(see also diagnostic code 5003) 

5243
***Intervertebral disc syndrome

***Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25. 

General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): 
 
 
Ratin
g
With or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease 
unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar 
spine 
50
Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine 
30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined range 
of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis 
20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height 
10
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code. 

Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion. 

Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted. 

Note: (4) Round each range of motion measurement to the 
nearest five degrees. 

Note: (5) For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis. 

Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 
38 C.F.R. § 4.71a (effective September 26, 2003).

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes
524
3
Intervertebral disc syndrome
Ratin
g

With incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 
months 
60

With incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 
weeks during the past 12 months 
40

With incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 
weeks during the past 12 months 
20
 
With incapacitating episodes having a total 
duration of at least one week but less than 2 
weeks during the past 12 months 
10
Note (1): For purposes of evaluations under diagnostic code 
5243
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. 
Note (2): If intervertebral disc syndrome is present in 
more than one spinal segment provided that the effects in 
each spinal segment are clearly distinct evaluate each 
segment on the basis of incapacitating episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine whichever method results in a higher evaluation for 
that segment. 
38 C.F.R. § 4.71a (effective September 26, 2003).

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  38 C.F.R. § 4.59 (2008).

                  
38 C.F.R. § 4.71, Plate V (2008)

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2008).  "[F]unctional loss due to pain is to be rated at 
the same level as the functional loss when flexion is 
impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1993).  

If the Veteran does not at least meet the criteria for a zero 
percent rating under either of those codes, there is no 
additional disability for which a rating may be assigned.  
See Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997) 
(assignment of zero-percent ratings is consistent with 
requirement that service connection may be granted only in 
cases of currently existing disability).  

Sciatic Nerve
852
0
Paralysis of:
Ratin
g

Complete; the foot dangles and drops, no active 
movement possible of muscles below the knee, 
flexion of knee weakened or (very rarely) lost
80

Incomplete:

  Severe, with marked muscular atrophy
60

  Moderately severe
40

  Moderate
20

  Mild
10
862
0
Neuritis.
872
0
Neuralgia.
38 C.F.R. § 4.124a, Diagnostic Code 8520 (2008).

The September 23, 2002, regulation revisions also 
specifically provided for alternative separate, combined 
ratings for chronic orthopedic and neurological 
manifestations of intervertebral disc syndrome.  Previously 
the rating criteria for Diagnostic Code 5293 included 
consideration of the neurological symptoms as part of the 
criteria for the schedular ratings.  The term "incomplete 
paralysis" indicates a degree of lost or impaired function 
substantially less than the type picture for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.  The ratings for the 
peripheral nerves are for unilateral involvement; when 
bilateral the rating should include the application of the 
bilateral factor.  38 C.F.R. § 4.124a (2008).  

Analysis

Based upon the evidence of record, the Board finds the 
Veteran's residuals of a lumbar spine fracture are manifested 
by no more than severe lumbosacral strain, severe lumbar 
spine motion, and forward flexion of the thoracolumbar spine 
to 30 degrees or less, including as a result of pain and 
dysfunction.  The Board notes that the Veteran is shown to 
have multiple other medical problems and that the record 
includes conflicting medical evidence as to the etiology for 
his manifest lower extremity neurologic symptoms.  The 
available medical records also include inconsistent reports 
from the Veteran as to the existence of any radicular pain 
symptoms and no specific diagnosis of intervertebral disc 
syndrome has been provided.  Although a January 2003 rating 
decision coded the service-connected back disability as 
fracture residuals of the lumbar spine with stenosis and 
degenerative disc disease at L5-S1 and continued a 40 percent 
rating under the criteria of diagnostic codes 5292-5293, the 
Board finds the persuasive evidence of record demonstrates a 
diagnosis of intervertebral disc syndrome and consideration 
under the criteria for diagnostic codes 5293 or 8520 (or the 
revised and renumbered diagnostic code 5243) is not 
warranted.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) 
(holding that the Board's choice of diagnostic code should be 
upheld so long as it is supported by explanation and 
evidence).  

It is significant to note that an April 1995 VA neurology 
examiner provided an impression of right L5 radiculopathy 
associated with a low back problem, but that the examiner 
noted there were no X-rays of the low back for review and 
that there is no indication the examiner either reviewed the 
claims file or was aware of the Veteran's other medical 
problems at that time. 

An April 1997 VA neurology examination, however, noted MRI 
studies of the lumbar spine revealed degenerative changes to 
all discs and a very broad, shallow posterior bulge at L4-5 
causing mild bilateral nerve root canal stenosis, but that 
there was no evidence of significant stenosis.  The April 
1997 neurology examiner's diagnosis was numbness of the feet 
not due to the back disorder, but rather due to diabetes.  A 
December 2002 examination report also noted the decreased 
light touch sensation below the knees was secondary to a 
vascular disease and a subsequent December 2003 VA examiner 
noted a review of the claims file revealed that various 
practitioners had stated there was no correlation between the 
Veteran's back injury and the lower extremity symptoms.  An 
August 2008 VA examination report specifically found that 
there was no evidence of sciatic neuropathy or any other 
lumbosacral neuropathy based upon history, physical 
examination, or recent radiologic reports.  The Board 
therefore finds that the medical opinions of the April 1997, 
December 2002, December 2003, and August 2008 VA examiners 
are persuasive that the Veteran's service-connected back 
disability has not resulted in any manifestations of sciatic 
neuropathy or lumbosacral neuropathy.  These opinions are 
shown to have been based upon more thorough reviews of the 
medical evidence of record and examination of the Veteran.

The Board further finds that the Veteran is presently in 
receipt of a 40 percent rating for his service-connected 
residuals of a lumbar spine fracture which, under the 
applicable rating criteria effective prior to September 26, 
2003, is the highest possible schedular rating under either 
diagnostic codes 5293 or 5295.  There is no evidence of 
ankylosis of the lumbar spine or demonstrable deformity of a 
vertebral bony as to warrant any higher or separate ratings 
under diagnostic codes 5285 or 5289.  There is also no 
probative evidence of unfavorable ankylosis of the entire 
thoracolumbar spine for a higher schedular rating under the 
applicable rating criteria effective after September 26, 
2003.  Therefore, the Board finds the Veteran's claim for 
entitlement to an increased rating for the residuals of a 
lumbar spine fracture must be denied.

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization, related to 
this service-connected disorder that would take the Veteran's 
case outside the norm so as to warrant an extraschedular 
rating.  While the record is clear that he has numerous 
medical problems that contribute to a marked interference 
with employment, the persuasive medical evidence demonstrates 
his service-connected back disability is adequately rated 
under the available schedular criteria.  The objective 
findings of physical impairment are well documented.  The 
Board finds the opinion of the August 2008 VA examiners is 
persuasive that the Veteran's service-connected back 
disability by itself has not resulted in a marked 
interference with employment.  Although the examiners, in 
essence, conceded that the Veteran's back disability 
contributed to his inability to obtain gainful employment, it 
is clear that they did not believe he was unemployable as a 
result of his back disability.  Therefore, referral by the RO 
to the Chief Benefits Director of VA's Compensation and 
Pension Service, under 38 C.F.R. § 3.321, is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996).  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence in this case is against the Veteran's claim.

TDIU

VA law provides that a total rating for compensation may be 
assigned where the schedular rating is less than total when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more, and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  It is 
provided further that the existence or degree of nonservice- 
connected disabilities or previous unemployability status 
will be disregarded where the required percentages for the 
service-connected disability or disabilities are met and in 
the judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  Marginal 
employment shall not be considered substantially gainful 
employment.  For purposes of this section, marginal 
employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person.  Marginal 
employment may also be held to exist, on a facts found basis 
(includes but is not limited to employment in a protected 
environment such as a family business or sheltered workshop), 
when earned annual income exceeds the poverty threshold.  
Consideration shall be given in all claims to the nature of 
the employment and the reason for termination.  38 C.F.R. § 
4.16(a) (2008).

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  Therefore, in the case of 
veterans who are unemployable by reason of service-connected 
disabilities, but who fail to meet these schedular percentage 
standards, the case should be submitted to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration.  38 C.F.R. § 4.16(b).  The veteran's service- 
connected disabilities, employment history, educational and 
vocational attainment, and all other factors having a bearing 
on the issue must be addressed.  38 C.F.R. § 4.16(b) (2008).

Age may not be considered as a factor in evaluating service- 
connected disability; and unemployability, in service- 
connected claims, associated with advancing age or 
intercurrent disability, may not be used as a basis for a 
total disability rating.  38 C.F.R. § 4.19 (2008).

The Court has held that in determining whether the veteran is 
entitled to a total disability rating based upon individual 
unemployability neither his nonservice-connected disabilities 
nor his advancing age may be considered.  Van Hoose v. Brown, 
4 Vet. App. 361 (1993).  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is a recognition that the 
impairment makes it difficult to obtain and keep employment.  
The question is whether the veteran is capable of performing 
the physical and mental acts required by employment, not 
whether the veteran can find employment.  Id.

A total rating for compensation purposes based on 
unemployability will be granted when the evidence shows that 
the veteran, by reason of his service-connected disabilities, 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience.  38 C.F.R. §§ 3.340, 3.341 (2008).

Based upon the evidence of record, the Board finds the 
persuasive evidence does not demonstrate the veteran is 
unemployable as a result of his service-connected disability. 
VA records show service connection has only been established 
for his spondylolisthesis of the thoracolumbar spine. His 
service-connected disability rating is 40 percent. The 
schedular rating criteria for TDIU consideration under 38 
C.F.R. § 4.16(a) have not been in this case.

There is no medical evidence to suggest that the veteran is 
unemployable as a result of his service connected residuals 
of a lumbar spine fracture, alone.  The veteran has been 
noted in the records to have severe, debilitating 
disabilities that are not service connected, including 
diabetic peripheral neuropathy, diabetes, peripheral vascular 
disease, peripheral arterial disease, coronary artery 
disease, and multiple episodes of cerebrovascular accidents.  
The examiners stated that all of these disorders contributed 
to the loss of endurance and weakness rather than the lower 
back disorder.   The more recent VA medical examination 
reports have noted that although his mobility was slow and 
deliberate, the veteran could perform his activities of daily 
living.  The VA outpatient records and VA medical examination 
reports do not indicate that the veteran is unemployable as a 
result of his back disorder.  Following the August 2008 VA 
medical examination, the examiners commented that the effect 
of the Veteran's low back pain on his day to day sedentary 
activities was considered to be minimal and his nonservice-
connected disabilities and advancing age were considered to 
be directly responsible for his inability to obtain or 
maintain gainful employment.  It was noted that during his 
career the Veteran had performed only light duty activities 
and that his present lower back disorder would not interfere 
with light duty activities if he were to obtain or maintain 
gainful employment, but that during flare-ups he would need 
intermittent rest during these activities.  None of the 
competent medical evidence of record shows that the veteran 
is unemployable solely due to symptoms arising from his 
service- connected residuals of a fracture of the lumbar 
spine.  Therefore, his claim for entitlement to TDIU must be 
denied.

ORDER

Entitlement to a rating in excess of 40 percent for the 
residuals of a lumbar spine fracture is denied.

Entitlement to a TDIU is denied.  


REMAND

A review of the record shows the Veteran was notified of the 
VCAA duties to assist and of the information and evidence 
necessary to substantiate his claims in February 2002, 
November 2002, May 2004, March 2006, and May 2008.  

The VCAA duty to assist requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159 (2008).  For 
records in the custody of a Federal department or agency, VA 
must make as many requests as are necessary to obtain any 
relevant records, unless further efforts would be futile; 
however, the claimant must cooperate fully and, if requested, 
must provide enough information to identify and locate any 
existing records.  38 C.F.R. § 3.159(c).  

In this case, Board remand instructions in February 2006 and 
May 2008 requested that appropriate action be taken to have 
the National Personnel Records Center (NPRC) search for 
alternative records.  It was noted that a request for a 
search of alternative records was submitted to NPRC in 1994, 
but that there had been no apparent response.  The Board also 
noted that a NA Form 13055 the Veteran completed in 1994 did 
not address treatment for frostbite of the feet, but that he 
had subsequently stated he received treatment for frostbite 
in service.  In correspondence dated in June 2003 he reported 
that he landed in LeHarve, France, and was treated for 
frostbite to the legs at the Camp Phillip Morris hospital in 
February 1946 (Although he actually reported the date of his 
arrival in France as February 1945, the Board notes a report 
of separation indicates he entered service in August 1945 and 
arrived in the European Theater of Operations in February 
1946).  

A review of the record indicates no subsequent action has 
been taken to search for any alternative records.  It is also 
signifincat to note that there is no indication the Veteran 
was involved in combat during service and that separation 
examinations in January 1947 and May 1952 include no evidence 
of a cold injury.  In light of the reports demonstrating his 
service medical records may have been lost due to fire while 
in government control, additional efforts are required to 
assist him in substantiating his claim.  Therefore, a 
specific request should be made to obain any Surgeon 
General's Office (SGO) abstracts of treatment related to the 
Veteran's reported hospital treatment for frostbite in 
February 1946.  The Court has held that a remand by the Board 
confers on a claimant, as a matter of law, the right to 
compliance with the remand order.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must take appropriate 
action to search for alternative service 
treatment records, to include a specific 
request for any Surgeon General's Office 
abstracts of treatment.  As many requests 
as are necessary to obtain any relevant 
records must be taken, unless further 
efforts would be futile.  All attempts to 
procure records should be documented in 
the file.  If identified records cannot 
be obtained, a notation to that effect 
should be inserted in the file.  The 
Veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review.

2.  After completion of the above and any 
additional development deemed necessary, 
the issue remaining on appeal should be 
reviewed with consideration of all 
applicable laws and regulations.  If any 
benefit sought remains denied, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


